Citation Nr: 1735993	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-22 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancers to include basal cell carcinoma, squamous cell carcinoma, and melanoma as a result of sun exposure in service.

2.  Entitlement to service connection for lung cancer secondary to skin cancers to include basal cell carcinoma, squamous cell carcinoma, and melanoma.

3.  Entitlement to service connection for left parotid gland cancer as secondary to skin cancers to include basal cell carcinoma, squamous cell carcinoma, and melanoma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1959 to March 1963.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to an increased rating for hearing loss has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for lung cancer, left parotid gland cancer, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence demonstrates that the Veteran's currently diagnosed basal cell carcinoma, squamous cell carcinoma, and melanoma, are at least partially attributable to sunlight exposure during the Veteran's active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for currently diagnosed basal cell carcinoma, squamous cell carcinoma, and melanoma have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 , 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for a skin condition is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Factual Background and Analysis

The Veteran contends that in-service sun exposure resulted in his skin cancer.  The Veteran served on the U.S.S. Frontier in California and Hawaii.  Personnel and service treatment records confirm such service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnoses of basal cell carcinoma, squamous cell carcinoma and melanoma, hereafter described generally as skin cancer, either began during active service, or is etiologically related to an in-service disease or injury.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that competent, credible, and probative evidence establishes that skin cancer is etiologically related to the Veteran's active service.

The evidence of record includes treatment notes which demonstrate present diagnoses of basal cell carcinoma, malignant melanoma, and squamous cell carcinoma.  Thus, a present disability is established.  The Veteran contends that he was often outside and experienced sunburn on a regular basis during his service.  The Board finds the Veteran's contentions credible.

In a September 2010 letter, Dr. P.R. of the Advanced Skin Center stated that the Veteran had been his patient since August 2010.  It was noted that on first examination ten skin cancers were identified on the Veteran's face and along his upper trunk and extremities.  Dr. P.R. stated "there is no doubt that [the Veteran's] duty as a communications officer in Hawaii from March 1960 to March 1963 played a role in his current situation.  Prolonged UV exposure will result in skin cancer."  Dr. P.R. stated further "it is my opinion that [the Veteran's] sun exposure...in these high UV areas played a rule in the development of his skin cancers."

The claims file includes an April 2011 VA general medical examination report.  Examination of the Veteran's skin noted multiple fresh excisions on the back in various states of healing.  It was noted that the Veteran was retired due to cancer and complications of cancer.  No medical opinion was provided. 

In a November 2011 letter, Dr. P.R. noted that the Veteran has a skin type which naturally put him at a great risk for developing skin cancer and that on examination there was clear evidence of sun damage.  Dr. P.R. stated that sound medical research demonstrated that skin cancers most often develop on sun damaged areas of the face, scalp, neck and back.  Finally, in a May 2014 letter, Dr. P.R. stated that it was his opinion that sun exposure during service in high UV areas played a role in the development of the Veteran's skin cancers.  

The Veteran's VA examination report fails to include a medical opinion and the evidence of record includes competent evidence of a link between the Veteran's service and his present skin cancer and is therefore inadequate.  While Dr. P.R. states only that sun exposure contributed to his skin cancer, his findings are the only etiology findings available in the claims file and the Board finds plausible the Veteran's descriptions of sun exposure and sunburn while in service.  Thus the evidence weighs in favor of a finding of service connection.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for skin cancers to include basal cell carcinoma, squamous cell carcinoma, and melanoma, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303


ORDER

Entitlement to service connection for skin cancers to include basal cell carcinoma, squamous cell carcinoma, and melanoma is granted.


REMAND

The Veteran contends that he has lung and parotid cancer due to his skin cancer.  

Presently, private and VA medical center treatment notes include varied findings for the cause of the Veteran's lung and left parotid gland cancers.  While some treatment records suggest that the Veteran's skin cancer metastasized to the parotid gland and lung, and other treatment notes suggest that the origins of tumors cannot be defined and that the primary source of the Veteran's melanoma to the left parotid and left cervical node was from an unknown primary source.  See Dr. G.D., June 10 2008 and August 22, 2008 Stanford Emanuel Radiation Oncology Center Treatment Notes.  Further, the evidence of record includes the Veteran's reports of a smoking history.

Moreover, while Dr. P.R. stated in his May 2014 letter that the Veteran's skin cancer "penetrated the left parotid gland [and] [f]rom there it apparently metastasized to the lymph nodes in the left neck and then to the right lung" Dr. P.R. does not provide any rationale for so finding.  Additional medical findings are necessary to determine the etiology of the Veteran's lung and parotid gland cancer; VA adjudicators are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, as discussed above, the April 2011 VA examination report fails to provide a medical opinion and is therefore inadequate.  As additional medical information is required to determine the etiology of the Veteran's lung and parotid cancers, a new VA examination is required.

Also, regarding the claim for TDIU, as it is dependent upon the degree of impairment found from the Veteran's newly service-connected skin cancer disability and, potentially, the remanded service connected claims; the appeal cannot be resolved until it is determined what disability ratings are assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of an increased rating for the right shoulder condition is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his lung and parotid gland cancer.  

a)  After review of medical records of treatment of the Veteran's lung cancer and applicable medical literature, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's lung cancer is related to the Veteran's active military service?

The examiner must alternatively address whether it is at least as likely as not that the Veteran's lung cancer is proximately due, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's skin cancer. 

b)  After review of medical records of treatment of the Veteran's parotid gland cancer and applicable medical literature, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's parotid gland cancer is related to the Veteran's active military service?

The examiner must alternatively address whether it is at least as likely as not that the Veteran's parotid cancer is proximately due, the result of, or aggravated by (beyond the natural progression of the disease) the Veteran's skin cancer.  

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues, to include entitlement to a TDIU, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


